        Case 5:20-mc-80156-JD Document 14 Filed 10/21/20 Page 1 of 2



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
     3150 Porter Drive
 3   Palo Alto, CA 94304
     Telephone: 650.838.4300
 4   Facsimile: 650.838.4350
 5   Attorneys for Respondent Google LLC
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN JOSE DIVISION

11
     IN RE EX PARTE APPLICATION OF               Case No. 20-mc-80156-VKD
12   TATIANA AKHMEDOVA,
                                                 NOTICE OF APPEARANCE
13
                          Applicant.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    NOTICE OF APPEARANCE
                                                                   CASE NO. 20-MC-80156-VKD
           Case 5:20-mc-80156-JD Document 14 Filed 10/21/20 Page 2 of 2



 1            PLEASE TAKE NOTICE that Julie E. Schwartz of Perkins Coie LLP hereby appears as
 2   counsel for Respondent Google LLC in the above-referenced action. Please serve all pleadings,
 3   orders, notices, correspondence and other documents with regard to the above-referenced action
 4   on:
 5            Julie E. Schwartz
 6            JSchwartz@perkinscoie.com
              Perkins Coie LLP
 7            3150 Porter Drive
              Palo Alto, California 94304
 8            Telephone: (650) 838-4300
              Facsimile: (650) 838-4350
 9

10
     DATED: October 21, 2020                    PERKINS COIE LLP
11
                                                By: /s/ Julie E. Schwartz
12                                              Julie E. Schwartz
                                                Attorneys for Respondent
13                                              Google LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-
                                                                         NOTICE OF APPEARANCE
                                                                        CASE NO. 20-MC-80156-VKD
